STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

STATE OF LOUISTANA NO. 2022 KW 0916

VERSUS

ERIC LONG, UR. OCTOBER 24, 2022

In Re: Eric Long, Jr., applying for supervisory writs, 18th
Judicial District Court, Parish of Pointe Coupee, No.
80862.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT DENIED ON THE SHOWING MADE. Relator failed to include
a copy of the district court’s ruling on the motion to correct
an illegal sentence, documentation regarding the probation
revocation, the probation revocation transcript, and any other
portions of the district court record that might support the
claims raised in the writ application. Supplementation of this
writ application and/or an application for rehearing will not be
considered. See Uniform Rules of Louisiana Courts of Appeal,
Rules 2-18.7 & 4-9. Any future filing on this issue should
include the entire contents of this application, the missing
items noted above, and a copy of this ruling.

JMM
PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

AS

DEPUTY CLERK OF COURT
FOR THE COURT